UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6154


CAESAREA DEVELLE JAMES, JR.,

                Petitioner - Appellant,

          v.

ANNE MARY CARTER, The Warden of MCI            of    the   Federal
Correctional Institution of Morgantown,

                Respondent - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins.    John Preston Bailey,
District Judge. (2:14-cv-00042-JPB-JES)


Submitted:   November 30, 2015            Decided:   December 4, 2015


Before MOTZ, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Caesarea Develle James, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Caesarea Develle James, Jr., a federal prisoner, appeals

the district court’s order accepting the recommendation of the

magistrate       judge    to   deny   relief    on    James’      28   U.S.C.    § 2241

(2012) petition and/or Fed. R. Civ. P. 60(b) motion. *                          We have

reviewed the record and find no reversible error.                        Accordingly,

although we grant leave to proceed in forma pauperis, we affirm

for the reasons stated by the district court.                      James v. Carter,

No.    2:14-cv-00042-JPB-JES          (N.D.    W.    Va.   Oct.    29,    2014).      We

further deny as moot James’ motion for a preliminary injunction.

We    dispense    with    oral   argument      because     the    facts    and     legal

contentions      are     adequately    presented      in   the    materials      before

this court and argument would not aid the decisional process.



                                                                             AFFIRMED




       *
       We construed James’ untimely notice of appeal as a motion
for extension of time to file a notice of appeal and,
accordingly, remanded to the district court to determine whether
James   had  demonstrated   excusable  neglect  or   good  cause
warranting an extension of the appeal period.     On remand, the
district court made the necessary findings and granted the
motion for extension of time.



                                          2